   Case: 1:20-cv-04031 Document #: 26 Filed: 03/26/21 Page 1 of 11 PageID #:301




                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION


HEATHER COZZI, ASHLEY COZZI,
MICHAEL COZZI, AND MICHELLE
COZZI,
         Plaintiffs,                          No. 1:20-CV-04031

              v.

UNITED OF OMAHA LIFE
INSURANCE COMPANY,
                                              Judge John Robert Blakey

              Defendant.



                     MEMORANDUM OPINON AND ORDER

       Plaintiffs Heather Cozzi, Ashley Cozzi, Michael Cozzi, and Michelle Cozzi sued

Defendant United of Omaha Life Insurance for breach of contract and attorney fees

under 215 Ill. Comp. Stat. 5/155 in the Circuit Court of Cook County, Illinois, seeking

compensation under a life insurance policy issued by Defendant to their mother. [1-

2]; [14-2]. Defendant subsequently removed this case to federal court, [1], filed its

answer and affirmative defenses to the complaint, [11], and filed an amended notice

of removal, [14]. Plaintiffs now move to strike Defendant’s affirmative defenses. [15].

For the reasons explained below, this Court grants in part, and denies in part,

Plaintiffs’ motion to strike.




                                          1
      Case: 1:20-cv-04031 Document #: 26 Filed: 03/26/21 Page 2 of 11 PageID #:302




 I.     Background

        On May 5, 2017, Rebecca Cozzi signed an application for a life insurance policy

(the “Application”) and submitted it to Defendant. [14-2] at 56–61. The Application

stipulated that coverage would become effective upon satisfaction of three conditions:

(1) full payment of the initial premium; (2) proper notice to Defendant of any changes

in applicant’s health or habits between the issuance of the Application and delivery

of the policy; and (3) delivery of the policy in accordance with its delivery

requirements. Id. at 61. The Application required Ms. Cozzi to answer questions

about her medical history and disclose any medical or therapeutic treatments

received during the previous five years. Id. at 59–60.

        One question on the Application required Ms. Cozzi to state whether she had

consulted with a doctor, been hospitalized, or treated by a healthcare provider “for

any other health condition.” Id. at 60. Ms. Cozzi responded “No.” Id. Ms. Cozzi

further certified she would notify Defendant about changes to her stated responses,

should any occur prior to delivery of the policy, and that no policy would go into effect

if Defendant deemed her ineligible for one. Id. at 60–61.

        Defendant alleges that on May 17 and 18, 2017, Ms. Cozzi visited a physician,

Dr. Riskin of DMG Neurology, who informed her of abnormal results from a

monoclonal protein test and Electromyography (EMG) and noted that she would

require additional testing. [11] at 2. Defendant alleges that Ms. Cozzi failed to

disclose this information, despite certifying that she would do so in the Application.

Id. Defendant admits it knew Ms. Cozzi was undergoing physical and occupational



                                           2
      Case: 1:20-cv-04031 Document #: 26 Filed: 03/26/21 Page 3 of 11 PageID #:303




therapy before issuing a policy and that it charged her more for life insurance because

she presented a greater risk. Id. ¶¶ 14, 16; [14-2] at 22.

        On June 2, 2017, Defendant issued a $349,000 life insurance policy to

Ms. Cozzi, which she accepted on that date. [14-2] at 2–3. In September 2017, Ms.

Cozzi received a diagnosis of amyotrophic lateral sclerosis (ALS). [14-2] at 4–5; [1-4]

at 1. Ms. Cozzi passed away from ALS on April 18, 2019. [14-2] at 4–5; [1-4] at 1.

Defendant, citing Ms. Cozzi’s failure to disclose her May 2017 medical appointments

as grounds for rescission of the policy, refused to issue payment to Ms. Cozzi’s

beneficiaries. [11] ¶ 22.

        Plaintiffs filed a claim against Defendant in the Circuit Court of Cook County,

Illinois alleging breach of contract and seeking attorney fees. [1-2]. Defendant

removed the case to this Court on July 9, 2020 pursuant to this Court’s diversity

jurisdiction. [1]. On August 6, 2020, Defendant filed its answer including affirmative

defenses. [11]. Plaintiffs now move to strike all affirmative defenses. [15].

II.     Legal Standard

        Rule 12(f) allows this Court to “strike from a pleading an insufficient defense

or any redundant, immaterial, impertinent, or scandalous material.” Fed. R. Civ. P.

12(f). Courts generally disfavor motions to strike because they “potentially serve only

to delay” proceedings. NewNet Commc’n Techs., LLC v. VI E-Cell Tropical Telecom,

Ltd., 85 F. Supp. 3d 988, 993 (N.D. Ill. 2015) (quoting Heller Fin., Inc. v. Midwhey

Powder Co., 883 F.2d 1286, 1294 (7th Cir. 1989)). The burden for a motion to strike

is high; movants “must show that the allegations being challenged are so unrelated



                                           3
   Case: 1:20-cv-04031 Document #: 26 Filed: 03/26/21 Page 4 of 11 PageID #:304




to plaintiff’s claim as to be void of merit and unworthy of any consideration and that

the allegations are unduly prejudicial.” VitalGo, Inc. v. Kreg Therapeutics, Inc., 370

F. Supp. 3d 873, 880 (N.D. Ill. 2019) (quoting Cumis Ins. Soc’y, Inc. v. Peters, 983 F.

Supp. 787, 798 (N.D. Ill. 1997)).

      If the targeted material has at least some “possible relation to the controversy”

and does not “cause the objecting party prejudice,” the court should deny the motion

to strike. Siegel v. HSBC Holdings, plc, 283 F. Supp. 3d 722, 730 (N.D. Ill. 2017)

(quoting Talbot v. Robert Matthews Distrib. Co., 961 F.2d 654, 664 (7th Cir. 1992)).

The first inquiry asks whether the language at issue is relevant. Id. And in the

second inquiry, prejudice results “when the matter complained of has the effect of

confusing the issues, or where it is so lengthy and complex that it places an undue

burden on the responding party.” Id. (quoting Sun Life Assurance Co. of Can. v. Great

Lakes Bus. Credit LLC, 968 F. Supp. 2d 898, 903 (N.D. Ill. 2013)).

      But when a plaintiff moves to strike an affirmative defense, several other

considerations apply. In addition to being properly pled as an affirmative defense,

the defense must meet Rule 8 and Rule 9’s pleading requirements and “must

withstand a Rule 12(b)(6) challenge.” Raquet v. Allstate Corp., 348 F. Supp. 3d 775,

781 (N.D. Ill. 2019).

      To survive a Rule 12(b)(6) challenge, a defense must include a “short and plain

statement of the claim” showing the pleader merits relief, Fed. R. Civ.

P. 8(a)(2), and giving the opposing party “fair notice” of the claim “and the grounds

upon which it rests,” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting



                                          4
       Case: 1:20-cv-04031 Document #: 26 Filed: 03/26/21 Page 5 of 11 PageID #:305




Conley v. Gibson, 355 U.S. 41, 47 (1957)). The defense must also contain “sufficient

factual matter” to state a facially plausible claim to relief, allowing this Court to

“draw the reasonable inference that the [opposing party] is liable for the misconduct

alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at

570). Thus, “threadbare recitals of the elements of a cause of action” and mere

conclusory statements “do not suffice.” Iqbal, 556 U.S. at 678.

III.     Analysis

         A.         Introduction to the Answer

         This Court begins with the Introduction to Defendant’s Answer. In a single

paragraph, Plaintiffs ask this Court to strike Introduction to the Answer in its

entirety, arguing that it presents an immaterial, redundant, and inaccurate account

of relevant facts and law. [15] at 3. Plaintiffs do not claim that the Introduction bears

no relation to the case; accordingly, this Court asks whether Introduction prejudices

Plaintiffs. See Siegel, 283 F. Supp. 3d at 730. Here, Plaintiffs neither identify any

offending material, nor articulate how such material actually prejudices them.

Absent further proffer, this Court finds no basis to strike the Introduction. Thus, this

Court denies the motion to strike as to the Introduction.

         B.         Affirmative Defenses

         Plaintiffs challenge five distinct affirmative defenses from the Defendant’s

answer:       (1)    failure   to   state   a   claim,   [11]   Affirmative   Defenses   ¶   2;

(2) misrepresentation, id. ¶¶ 3–8; (3) unclean hands, id. ¶ 9; (4) estoppel, id.; and (5)




                                                  5
   Case: 1:20-cv-04031 Document #: 26 Filed: 03/26/21 Page 6 of 11 PageID #:306




that denial of coverage here was not vexatious or unreasonable under Illinois law, id.

¶¶ 10–13. This Court addresses each affirmative defense below.

            i.   Failure to State a Claim

      Defendant’s first affirmative defense asserts that the complaint “fails to state

a claim or cause of action upon which relief can be granted.” Id. ¶ 2. Until such time

as the Seventh Circuit confirms the viability of using an affirmative defense to argue

a purported a failure to state a claim, this Court finds that Defendant’s proper tool

remains a motion to dismiss. See Raquet, 348 F. Supp. 3d at 785–86 (citing Ill.

Wholesale Cash Register, Inc. v. PCG Trading, LLC, No. 08 C 363, 2009 WL 1515290,

at *2 (N.D. Ill. May 27, 2009)) (noting that a Rule 12(b)(6) motion is “the proper

vehicle to establish a failure to state a claim defense”). Accordingly, this Court strikes

Paragraph Two of Defendant’s affirmative defenses with prejudice (but allows

Defendant to present this theory via the proper rule at a later time).

           ii.   Misrepresentation

      In Paragraphs Three through Eight, Defendant appears to invoke an

affirmative defense of misrepresentation, alleging Ms. Cozzi made a false statement

in her Application, thus justifying Defendant’s rescission of her policy.            [11]

Affirmative Defenses ¶¶ 3–8.

      Plaintiffs do not argue that this defense is irrelevant or prejudicial. [15] at 2–

3. Moreover, although Defendant did not clearly label this affirmative defense in its

answer, given Plaintiffs’ ability to properly identify the defense of misrepresentation,

[15] at 2, Defendant has satisfied Rule 8.



                                             6
   Case: 1:20-cv-04031 Document #: 26 Filed: 03/26/21 Page 7 of 11 PageID #:307




      This Court then asks whether the defense complies with Rule 9, which requires

a party “alleging fraud or mistake” to “state with particularity the circumstances

constituting fraud or mistake.” Fed. R. Civ. P. 9(b). As a practical matter, this means

Plaintiffs must plead the “who, what, when, where, and how” of the alleged fraud.

Benson v. Fannie May Confections Brands, Inc., 944 F.3d 639, 646 (7th Cir. 2019).

      Under Illinois law, an insurer may rescind a policy if the insured, or someone

acting on his behalf, makes a misrepresentation while negotiating the policy. 215 Ill.

Comp. Stat. 5/154. The statement “must be false” and it “must have been made with

an actual intent to deceive or must ‘materially affect the acceptance of the risk or

hazard assumed by the insurer.’” Ill. State Bar Ass’n Mut. Ins. Co. v. Law Office of

Tuzzolino and Terpinas, 27 N.E.3d 67, 71 (Ill. 2015) (quoting Golden Rule Ins. Co. v.

Schwartz, 786 N.E.2d 1010, 1015 (Ill. 2003)). To the extent Defendant attempts to

plead its misrepresentation defense under an “intent to deceive” theory (as opposed

to the alternative material representation theory), the defense must satisfy Rule

9(b)’s requirement of particularity. Fed. R. Civ. P. 9(b); see also Travelers Indem.

Co. v. Bally Total Fitness Holding Corp., 448 F. Supp. 2d 976, 981 (N.D. Ill. 2006)

(discussing applicability of Rule 9(b) to insurer Plaintiff’s claim for rescission due to

insured Defendant’s alleged misrepresentation).

      Here, Defendant does not specify whether it intends to pursue its

misrepresentation defense under an “intent to deceive” theory or a material

representation theory.    Regardless, should it pursue the former, Defendant has

satisfied Rule 9(b)’s heightened pleading standard. Defendant alleges that Ms. Cozzi



                                           7
   Case: 1:20-cv-04031 Document #: 26 Filed: 03/26/21 Page 8 of 11 PageID #:308




did not disclose results of specific medical tests or her referral to a neurologist to

Defendant prior to delivery of the insurance policy, despite instructions to do so in

the Application; that Ms. Cozzi knew the Application contained false information;

and that Ms. Cozzi knew she had not disclosed this information prior to delivery. [11]

Affirmative Defenses ¶¶ 3, 6; see also id. at Introduction. These allegations, in

combination with Defendant’s answer, sufficiently state the “who, what, when,

where, and how” of the alleged intentional misrepresentation.

      Lastly, this Court asks whether the defense survives a challenge under Rule

12(b)(6). It does, under either theory of misrepresentation. Defendant alleges that

Ms. Cozzi made specific material misrepresentations to Defendant prior to delivery

of the policy, that it relied on these misrepresentations in issuing the policy, and that

it would not have issued the policy but for the misrepresentations. [11] Affirmative

Defenses ¶¶ 3–8. These allegations suffice for a defense of misrepresentation under

a material misrepresentation theory. See, e.g., Phila. Indem. Ins. Co. v. Behavioral

Health Alternatives, Inc., No. 17-CV-684, 2017 WL 6373472, at *4 (S.D. Ill. Dec. 13,

2017) (finding that insurer Plaintiff sufficiently pled cause of action for rescission

where it alleged that insured Defendant “made specific material misrepresentations

in its application for insurance that [Plaintiff] relied on in issuing the Policy with the

terms it did”). And Ms. Cozzi’s alleged intentional misrepresentation, discussed

above, already meets the more demanding Rule 9(b) standard for pleading a defense

of misrepresentation under an intent to deceive theory.




                                            8
   Case: 1:20-cv-04031 Document #: 26 Filed: 03/26/21 Page 9 of 11 PageID #:309




      Accordingly, this Court denies the motion to strike as to Paragraphs Three

through Eight of the affirmative defenses.

           iii.   Unclean Hands and Estoppel

      In a single sentence, and without pleading any other facts, Defendant states

“Plaintiffs’ claims are barred by the doctrines of unclean hands and estoppel.” [11]

Affirmative Defenses ¶ 9. But such threadbare affirmative defenses do not withstand

a Rule 12(b)(6) challenge and, thus, do not survive a motion to strike. See, e.g., Sarkis’

Cafe, Inc. v. Sarks in the Park, LLC, 55 F. Supp. 3d 1034, 1041 (N.D. Ill. 2014)

(striking affirmative defenses where defendant failed to provide “any factual support”

for the defenses and all but one consisted of single sentences).

      Accordingly, this Court grants the motion to strike as to Paragraph Nine of

Defendant’s affirmative defenses and strikes this paragraph without prejudice and

with leave to replead. If Defendant repleads, it should take note that unclean hands

and estoppel are equitable defenses which “must be pled with the specific elements

required to establish such defenses.” United States ex rel. A&C Constr. & Installation

Co. WLL v. Zurich Am. Ins. Co., No. 17 C 4307, 2019 WL 195025, at *2 (N.D. Ill. Jan.

15, 2019) (emphasis added) (citing Reis Robotics USA v. Concept Indus., Inc., 462 F.

Supp. 2d 897, 907 (N.D. Ill. 2006)); see U.S. Equal Emp’t Opportunity Comm’n v.

Dolgencorp, LLC, No. 13-cv-04307, 2015 WL 2148394, at *5 (N.D. Ill. May 5, 2015)

(citing Reis, 462 F. Supp. 2d at 907). Thus, any amended equitable affirmative

defense must contain sufficient factual material to establish each element of the

defense.



                                            9
  Case: 1:20-cv-04031 Document #: 26 Filed: 03/26/21 Page 10 of 11 PageID #:310




             iv.   Vexatious & Unreasonable Behavior

      In their complaint, Plaintiffs allege that Defendant’s “refusal to pay the

Policy’s death benefit” to Plaintiffs “is vexatious and unreasonable” and in violation

of “Section 155 of the Illinois Insurance Code (215 ILCS 5/155).” [14-2] ¶ 26. As an

affirmative defense, Defendant asserts it did not act vexatiously and unreasonably

under 215 Ill. Comp. Stat. 5/155 and other, unspecified Illinois law. [11] Affirmative

Defenses ¶¶ 10–13; see also [18] at 5–6. But an affirmative defense that “merely

denies the allegations in the complaint” is “inappropriately pleaded.” Vita Food

Prods., Inc. v. Navigators Ins. Co., No. 16 C 08210, 2017 WL 2404981, at *11 (N.D.

Ill. June 2, 2017); see also Holzer v. Prudential Equity Group LLC, 520 F. Supp. 2d

922, 929 (N.D. Ill. 2007) (“It is improper to assert something as an affirmative defense

that is nothing more than a denial of an allegation contained in the complaint.”).

Moreover, in its answer Defendant denies it engaged in vexatious and unreasonable

behavior, rendering this affirmative defense wholly redundant. [11] ¶ 26. For these

reasons, this Court grants the motion to strike as to Paragraphs Ten through

Thirteen of Defendant’s affirmative defenses and strikes these paragraphs with

prejudice.

IV.   Conclusion

      This Court grants in part and denies in part Plaintiffs’ motion to strike [15].

This Court grants the motion as to Paragraph Nine of the affirmative defenses

(unclean hands and estoppel) and strikes this defense without prejudice. This Court

also grants the motion to strike as to Paragraph Two (failure to state a claim) and



                                          10
  Case: 1:20-cv-04031 Document #: 26 Filed: 03/26/21 Page 11 of 11 PageID #:311




Paragraphs Ten through Thirteen of the affirmative defenses (nonvexatious and

reasonable behavior), striking these defenses with prejudice. This Court denies the

motion to strike as to the Introduction to Defendant’s answer and Paragraphs Three

through Eight of the affirmative defenses (misrepresentation). This Court gives

Defendant leave to amend his unclean hands and estoppel affirmative defenses,

provided it can do so consistent with its Rule 11 obligations.          Any amended

affirmative defense must be filed within 21 days of this order and must clearly state

the legal basis for the defense and allege facts sufficient to substantiate the defense.

All other dates and deadlines stand.




Dated: March 26, 2021

                                               Entered:




                                               John Robert Blakey
                                               United States District Judge




                                          11
